DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 16-21, 35-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SEO et al PG PUB 2019/0140776.
Re Claims 1, 7, 16, SEO et al teaches a BS signal information to the terminal (one or more processors & one or more memories with codes) such as CORESET configuration (configuring CCE in a CORESET) enabling the terminal to determine a set of PDCCH candidates based [0048] CCE to REG mapping related parameters wherein the mapping related parameters are fixed [0057].
Re Claims 2, 8, 17, mapping types (a number of the one or more CCE to REG mapping related parameter) can be interleaved and includes an interleaver size (at least one interleaving related parameter).
Re Claims 3, 18, 35, related parameter indicates an interleaver size to be 2, 3, 6 [0165].
Re Claims 4, 19, 35, the CORESET CCES are RMSI CORESET CCEs [0056].

Re Claims 6, 21, 38, the CCE to REG mapping type can be non-interleaved (one CORESET CCE to REG mapping related parameter) and fixed [0048, 0049]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472